Case 1:17-cv-05228-NGG-VMS Document 314 Filed 12/04/20 Page 1 of 6 PageID #: 15033




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         MARTIN JONATHAN BATALlA VIDAL, et al.,
                                    Plaintiffs,                              ORDER
                                                                  16-CV-4756 (NGG) (VMS)
                       -against-
         CHAD WOLF, et al.,
                              Defendants.
         STATE OF NEW YORK, et al.,
                                    Plaintiffs,                   17-CV-5228 (NGG) (VMS)

                       -against-
         DONALD TRUMP, et al.,
                                    Defendants.


               NICHOLAS G. GARAUFIS, United States District Judge.
              On July 28, 2020, Defendant Chad Wolf issued the Wolf Memo-
              randum (0kt. 297-1)1, which purported to make certain changes
              to the Deferred Action for Childhood Arrivals ("DACA") program.
              On November 14, 2020, this court held that Mr. Wolf was not
              lawfully serving as Acting Secretary of Homeland Security when
              he issued the Wolf Memorandum, because the Department of
              Homeland Security ("OHS") failed to follow its order of succes-
              sion, as it was lawfully designated under the Homeland Security
              Act ("HSA"). See Batalla Vidal v. Wolf, - F. Supp. 3d -, 2020 WL
              6695076 at *8-9 (E.D.N.Y. Nov. 14, 2020). The court also certi-
              fied a "DACA Class" of all persons who are or will be prima facie
              eligible for deferred action under the terms of the 2012 Napoli-
              tano Memorandum, i.e. DACA as it existed prior to the attempted
              rescissions; and certified a "Pending Applications Subclass" of all
              persons who had an application for deferred action through

               For the sake of convenience, references to the docket ("Dkt.") cite to the
               1

              docket in Batalla Vidal v. Wolf, No. 16-cv-4756.




                                                  1
Case 1:17-cv-05228-NGG-VMS Document 314 Filed 12/04/20 Page 2 of 6 PageID #: 15034




              DACA, whether an initial application or a renewal, pending on
              any date between June 30, 2020, and July 28, 2020, that have
              not been or will not be adjudicated in accordance with the 2012
              Napolitano Memorandum. See id. at "'13-14.
              In light of the HSA violation, the court ordered the parties to sub-
              mit briefing as to the appropriate remedy. (See Minute Entry of
              Nov. 18, 2020.) The court has considered the joint position of the
              class and of the State Plaintiffs, as well as the position of the Gov-
              ernment. (See Pis.' Mem. ("Mem.") (0kt. 349); Pis.' Proposed
              Order (0kt. 347-1); Defs.' Resp. ("Resp.'') (0kt. 350); Pis.' Reply
              (0kt. 352); Defs.' Letter of Dec. 4, 2020 (0kt. 353).)
              Under the Administrative Procedure Act ("APA"), a "reviewing
              court shall ... hold unlawful and set aside agency actions, find-
              ings, and conclusions found to be . . . in excess of statutory
              jurisdiction, authority, or limitations, or short of statutory right.''
              5 U.S.C. § 706(2)(C). Accordingly, because Mr. Wolf was with-
              out lawful authority to serve as Acting Secretary of OHS, the Wolf
              Memorandum is VACATED. In light of the vacatur, all parties
              agree that the DACA program is currently governed by its terms
              as they existed prior to the attempted rescission of September
              2017. (See Mem. at 13; Resp. at 7.) 2



              2 The court believes it made clear that the subsequent attempts of Admin-
              istrator Peter Gaynor to reinstate Kevin McAleenan's unauthorized
              "November Delegation" and Mr. Wolfs attempt to ratify his prior actions
              are dead letter. See Batalla Vidal, 2020 WL 6695076 at ,·,9_ Administrator
              Gaynor, undeterred, issued yet another "Succession Order" just hours after
              the court issued its opinion on November 14, and Mr. Wolf once again
              attempted to ratify his prior actions as Acting Secretary on November 16.
              (See Gaynor Order of Nov. 14, 2020 (Dkt. 348-2); Wolf Ratification of Nov.
              16, 2020 (Dkt. 348-3).) Of course, for the exact same reasons, those doc-
              uments have no legal significance. Neither Administrator Gaynor nor Mr.
              Wolf currently possesses, nor have they ever possessed, the powers of the
              Acting Secretary of Homeland Security. See Batalla Vidal, 2020 WL
              6695076 at *9.




                                                  2
Case 1:17-cv-05228-NGG-VMS Document 314 Filed 12/04/20 Page 3 of 6 PageID #: 15035




              Under normal circumstances, vacatur alone is the proper remedy
              for unlawful agency action and the "Supreme Court has cau-
              tioned that a district court vacating an agency action under the
              APA should not issue an injunction unless doing so would 'have
              [a] meaningful practical effect independent of its vacatur."' O.A.
              v. Trump, 404 F. Supp. 3d 109, 153-154 (D.D.C. 2019) (quoting
              Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010).)
              Still, judicial review of agency action is ''vested in a court with
              equity powers, and while the court must act within the bounds
              of the statute and without intruding upon the administrative
              province, it may adjust its relief to the exigencies of the case in
              accordance with the equitable principles governing judicial ac-
              tion." Ford Motor Co. v. NLRB, 305 U.S. 364, 373 (1939); see
              generally New York v. U.S. Dep't of Commerce, 351 F. Supp. 3d
              502, 672-673 (S.D.N.Y. 2019).
              With those principles in mind, in addition to vacating the Wolf
              Memorandum, the court orders the following relief:




                                              3
Case 1:17-cv-05228-NGG-VMS Document 314 Filed 12/04/20 Page 4 of 6 PageID #: 15036




                  •   DHS is DIRECTED to post a public notice, within 3
                      calendar days of this Order, to be displayed prominently
                      on its website and on the websites of all other relevant
                      agencies, that it is accepting first-time requests for
                      consideration of deferred action under DACA, renewal
                      requests, and advance parole requests, based on the
                      terms of the DACA program prior to September 5, 2017,
                      and in accordance with this court's Memorandum &
                      Order of November 14, 2020. The notice must also
                      make clear that deferred action and employment
                      authorization documents ("EADs") granted for only one
                      year are extended to two years, in line with the pre-
                      Wolf Memorandum policy. The Government shall
                      provide a copy of the notice to class counsel and to
                      State Plaintiffs, and post it to the docket within 3
                      calendar days of this Order.
                  •   The parties are DIRECTED to continue discussions with
                      regard to notices to be mailed to individual class
                      members and to apprise the court of their joint or
                      separate recommendations by Wednesday, December 9,
                      2020 at 5:00 pm. The parties are DIRECTED to contact
                      the court's deputy to schedule a status conference on
                      Thursday, December 10 or Friday, December 11, to
                      discuss plans to provide individual notice. The
                      Government is DIRECTED to prepare to provide mailed
                      notice to all class members by December 31, 2020.
                  • The Government is DIRECTED to produce a status
                    report on the DACA program to the court by January 4,
                    2021, which shall include:




                                             4
Case 1:17-cv-05228-NGG-VMS Document 314 Filed 12/04/20 Page 5 of 6 PageID #: 15037




                         o   (1) The number of first-time DACA applications
                             received, adjudicated, approved, denied, and
                             rejected from November 14 until December 31,
                             2020; (2) the number of renewal requests
                             received, adjudicated, approved, denied, and
                             rejected over that time period, and (3) the
                             number of advance parole requests received,
                             adjudicated, approved, denied, and rejected over
                             that time period.
                         o   (1) the number of first-time applications for con-
                             sideration of deferred action under DACA
                             received and rejected pursuant to the Wolf Mem-
                             orandum; (2) the number of DACA renewal
                             applications and applications for EADs that were
                             granted for a period of only one year pursuant to
                             the Wolf Memorandum; and (3) the number of
                             advance parole requests received, approved, de-
                             nied, and rejected pursuant to the Wolf
                             Memorandum. The Government shall ensure that
                             this data includes all persons in the certified Sub-
                             class defined it in the court's November 14
                             Memorandum & Order, and shall also provide
                             those metrics as applied to the Subclass, broken
                             out from the total. See Batalla Vidal, 2020 WL
                             6695076 at *13.
              The court believes that these additional remedies are reasonable.
              Indeed, the Government has assured the court that a public no-
              tice along the lines described is forthcoming. (See Resp. at 12.)
              Plaintiffs have thoughtfully addressed the subject of accrual of
              unlawful presence in their Memorandum and Reply. The court
              takes seriously any collateral consequence that may arise as a re-
              sult of the unlawful Wolf Memorandum. However, the court
              declines to enter an ex ante declaration on that issue at this time.
              The court reserves the right to impose further remedies if they
              become necessary. Accordingly, the court retains jurisdiction of




                                               5
Case 1:17-cv-05228-NGG-VMS Document 314 Filed 12/04/20 Page 6 of 6 PageID #: 15038




                  the matter for purposes of construction, modification, and en-
                  forcement of this Order.
         SO ORDERED.


         Dated:      Brooklyn, New York
                     December 4, 2020

                                                            /s/ Nicholas G. Garaufis
                                                           NICHOIAS G. GARAUFIS
                                                           United States District Judge




                                                6
